Citation Nr: 1430189	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-24 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1964 to December 1967. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  


FINDING OF FACT

The Veteran does not have a knee disability related to service.  


CONCLUSION OF LAW

The criteria for service connection for a knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in September 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, and identified private treatment records have been obtained.

Furthermore, a VA examination was not obtained for the service connection claim for a knee disability.  As discussed below, the record does not establish that the Veteran incurred any knee injury in service or any other in-service injury or symptomatology to which a current knee disability may be associated, and there is no other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

The Veteran claims that he injured his left knee in service and that a current left knee disability is the result of such injury.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131;   38 C.F.R. § 3.303(a) (2013).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In this case, and for the reasons that will be discussed in more detail below, the medical evidence does not show that the Veteran suffers from right knee arthritis; rather, the Veteran had a meniscus (cartilage) tear that was promptly surgically repaired.  As such, the provisions for presumptive service connection are not applicable here. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed above, as the Veteran is not shown to have the chronic disease arthritis, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran alleges he suffered a knee injury during service.  Specifically, the Veteran averred in a September 2008 statement that while serving abroad the USS Essex CVS-9, he fell through an open hatch on the deck in October 1965.  When he fell, his right leg went through the hatch, but his left leg had "buckled" and his left knee was "the only thing keeping" him from falling through to lower decks.  Medics carried him in a wire litter to sick bay to seek medical attention.  The next day, the Veteran was surprised to see he was black and blue from the waist down.  The Veteran alleges this incident caused a knee injury that resulted in a left knee meniscal tear.  Left knee medial meniscectomy surgery was performed in June 1997.

Upon careful consideration of the Veteran's allegation in conjunction with all of the evidence of record, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claim. 

Service treatment records do not reflect any left knee injury or knee problems.  Such records state that the Veteran's left leg fell through a scuttle in October 1965.  A physical examination took place after the accident and noted a contusion over the anterior aspect of the distal third of the tibia.  There was no palpable fracture.  The Veteran's pedal pulses were within normal limits and the diagnosis of record was abrasion of left lower extremity.  X-rays of the Veteran's distal tibia revealed no fracture.  Subsequent service treatment records did not discuss any follow up treatment to the Veteran's in-service incident or complaints of knee pain by the Veteran.  The Veteran's separation examination was silent of any complaints of knee problems or injuries to his lower extremities.  

In his October 2009 notice of disagreement, the Veteran contended that the events of the in-service incident whereby his left leg fell through a scuttle, were incorrectly recorded in his service treatment records.  He averred that he was taken to sick bay because his right knee fell through the scuttle and his left knee buckled as he fell through the hole, causing severe pain in his left knee and rendering him unable to walk due to damage to his left knee.  

While the Veteran is competent to attest to the above in-service injury facts, the Board does not find him credible.  The Veteran's current recitation of the in-service incident, namely, that he injured his left knee, are in conflict with the observations made by medical professionals at the time of the in-service injury to the left leg.  The Board finds that the contemporaneous impressions documented by the in-service medical records is far more reliable and probative than the Veteran's recollections of an event that occurred more than 40 years in the past.  Indeed, there is no evidence in the record that the Veteran had any knee injury or problems following his in-service incident.  Rather, service treatment records from October 1965 noted the Veteran suffered an abrasion on his left lower leg.  Despite a thorough examination of the left leg in service, there is no documentation of a left knee injury, nor is there documentation that the Veteran complained of any knee pain or injury in service, for the claimed incident or otherwise.  The lack of any noted knee pain or injuries in service particularly undermines the Veteran's credibility in this case considering his service treatment records contain numerous complaints by the Veteran related to other medical problems.  Examples of such medical complaints in service treatment records include headaches, cutting self with a razor, right elbow injury due to excessive typing, and the Veteran's concerns about being overweight. 

While the Veteran asserted in his September 2008 statement that he had "always" had pain in his left knee, the Board does not find the Veteran's assertions credible in light of the post-service evidence.  

Private post-service medical records go as far back as the 1980s, at which time the Veteran was seen for shoulder complaints.  The first medical records relating to the knee begin in March 1997, at which time the Veteran complained of a "one or two year history of pain in the left knee."  The diagnosis at that time was "degenerative osteoarthritis of the left knee, ? rule out internal derangement."  In June 1997, the Veteran underwent left knee arthroscopy, partial medical meniscectomy, to repair a medial meniscal tear.  

Post-service medical records are silent as to any complaints of knee pain or knee injury until March 1997, over 30 years after the Veteran's in-service incident.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Although the Veteran has made statements that his symptoms have continued since service, these statements are inconsistent with the lack of report of left knee symptoms for over 30 years following separation from service, in light of the fact that he reported other orthopedic symptoms, i.e. his shoulder symptoms, during that time.  If he had continuous symptoms since service, as he alleges, he should have reported them in a treatment context given that he reported his shoulder symptoms. 

The evidence thus weighs against a finding that the Veteran has any knee disability related in any way to service.  Therefore, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 53-56.


ORDER

Service connection for a left knee disability is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


